 In the Matter of ALUMINUM COMPANY OF AMERICAandALUMINUMEMPLOYEES ASSOCIATIONIn the Matter of ALUMINUM COMPANY OF AMERICA AND ITS WHOLLYOWNED SUBSIDIARY CAROLINA ALUMINUM COMPANYandINTERNA-TIONAL UNION, ALUMINUM WORKERS OF AMERICACases Nos. R-1020 and R-1021, respectivelyAluminum Manufacturing Industry-SupplementalDecision-Procedure astoRun-off Election:practice of conducting successive run-off elections, wheretwo or more contestants appear on original ballot and result of election isinconclusive;organization receiving lowest number of votes to be eliminatedfrom each successive ballot until representative is selected by a majority ormajority signifies that none of contesting organizations isdesired-ElectionOrdered:original election vacated and new election ordered to afford the partiesan opportunity to participate with full knowledge of procedure set forth.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONApril 12,1939On November 18, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitledcases.The Direction of Election provided thatan election by secret ballot be held within fifteen (15) days from thedate of the Directionamongthe production and maintenance em-ployees, time checkers, and weigh clerks at the Alcoa Works 2 onthe pay roll for the week including February 1, 1938, excludingsupervisors and office employees, watchmen, guards, office janitors,farm and dairy employees, and those who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by the Aluminum Employees Association, herein calledtheAssociation, InternationalUnion of Aluminum Workers ofAmerica, affiliated with the Committee for Industrial Organization,19 N. L.R.B 944.2 The operations of the Aluminum Company of America, located at Alcoa, Tennessee,and at Calderwood,Tennessee,and the power plants of Carolina Aluminum Company, itswholly owned subsidiary,at Rymers Ferry, North Carolina,and Tapoco, North Carolina,were collectively called the Alcoa Works in the above-mentioned decision and are so desig-nated herein.12 N. L.R. B., No. 34.237 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the C. I. 0., the Aluminum Workers Union, Local No.19104, affiliated with the American Federation of Labor, hereincalled the A. F. of L., for the purposes of collective bargaining, orby none of them. On November29, 1938, atthe request of theRegional Director, the Board issued an Amendment to Direction ofElection 3 extending the date of the election by five (5) days.Pursuant to the Direction, as amended, an election by secret ballotwas held on December 8, 1938, under the direction and supervisionof the Regional Director for the Tenth Region (Atlanta, Georgia).On December 10, 1938, the said Regional Director, acting pursuantto Article III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election.No exceptions werefiled to the Intermediate Report.As to the balloting and its results, the Regional Director reportedas follows :1.Total number eligible----------------------------------4, 0232.Total ballots cast--------------------------------------3,0623.Total number ballots cast for Aluminum Employees Asso-ciation----------------------------------------------- 1,2794.Total number ballots cast for International Union, Alu-minum Workers of America, affiliated with the C. I. O-_9615.Total number ballots cast for Aluminum Workers Union,Local No. 19104, affiliated with the A. F. of L----------7086.Total number ballots cast for none of these labororgani-zations ----------------------------------------------1007.Total number challenged ballots------------------------68Total number void ballots------------------------------69.Total number blank ballots-----------------------------2On December12, 1938, the Association,which received the highestnumber of votes, requested a run-off election.On December 14, 1938,the C.I.0., which received the second highest number of votes, fileda motion requesting a run-off election between the Association anditself.On December 19, 1938, theA. F. ofL.,which received thelowest number of votes, filed a motion objecting to the inclusion ofthe C. I.O. on the ballot in a run-off election,and requested oralargument on the question,which the Board granted.Pursuant to notice,a hearing was held before the Board on Feb-ruary 9, 1939,for the purpose of oral argument.The Association,the A. F. of L., and the C. I. O. were represented by counsel andargued in support of their respective motions.4In an earlier case e involving comparable election results with three3 ON. L R B. 951.4At the oral argument the Association stated that it desired the C.I.0. to be includedon the ballot with it in a run-off election.eMatter ofAlunaznum Line,et at, 9N. L it. B. 74. ALUMINUM COMPANYOFAMERICA239rival labor organizations on the ballot we directeda run-offelectionwith only the organization receiving the highest number of voteson the run-off ballot. In that case, however, no request was madeby either of the two defeatedorganizationsto appear on the run-offballot and, hence, the issue presented here was not raised or con-sidered.The Board has considered the arguments on the issuespresented in the instantcaseand has decided that in the futurewhere two or more contestants appear on the original ballot and theresult of the election is inconclusive, as here," to adopt the practiceof conducting successive run-off elections eliminating from each suc-cessive ballot the organization receiving the lowest number of votesin the preceding ballot until either a representative has been selectedby a majority or a majority has signified that none 7 of the contest-ing organizations is desired as a representative for collective bargain-ing.In order to afford the parties and voters an opportunity toparticipate in this proceeding with full knowledge of the procedureherein set forth, the Board has decided to vacate the election ofDecember 8, 1938, which was inconclusive, and to direct a new elec-tion with all the original parties on the ballot," such election to befollowed, if necessary, by successive elections in accordance with theprocedure hereinabove set forth.Accordingly, the election ofDecember 8, 1938, is hereby vacated.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyD cTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithAluminum Company of America and Carolina AluminumCompany, its wholly owned subsidiary, at the Alcoa Works, an elec-tion by secret ballot shall be conducted within fifteen (15) days fromthe date of this Supplemental Decision and Second Direction ofElection, under the direction and supervision of the Regional Direc-tor for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section6In the instant case a majority of the voters indicated their desire to bargain collec-tively through a representative,but no representative was selected by a majority.4The space on the ballot providing the voter with an opportunity to indicate that hedoes not desire any of the named unions to represent him will remain on each successiveballot.SeeMatter of Interlake Iron CorporationandAmalgamatedAssociationof Iron,Steel and Tin Worker"of North America, Local No. 1657, 4 N.L. R. B. 55.8In the previous election we used the pay roll including February 1, 1938;in the newelection we will use the same pay roll. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD9, of said Rules and Regulations, among the production and main-tenance employees, time checkers, and weigh clerks at the AlcoaWorks on the pay roll for the week including February 1, 1938,excluding supervisors and office employees, watchmen, guards, officejanitors, farm and dairy employees, and those who have since quitor been discharged for cause, to determine whether or not they desireto be represented by the Aluminum Employees Association, the In-ternationalUnion, Aluminum Workers of America, affiliated withthe Committee for Industrial Organization, the Aluminum WorkersUnion, Local No. 19104, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by none of them.[SAME TITLE]AMENDMENT TO SECOND DIRECTION OF ELECTIONApril 04,1939On April 12, 1939, the National Labor Relations Board, hereincalled the Board, issued a SupplementalDecisionand Second Direc-tion of Election in the above-entitled proceeding, the election to beheld within fifteen (15) days from the date of the Second Direction ofElection, under the direction and supervision of the Regional Directorfor the Tenth Region.The Board, at the request of the RegionalDirector, hereby amends the Second Direction of Election issued onApril 12, 1939, by striking therefrom the words "within fifteen (15)days from the date of this Supplemental Decision and Second Direc-tion of Election," and substituting therefor the words "within twenty-five (25) days from the date of this Supplemental Decision and SecondDirection of Election."12 N. L.R. B., No. 34a.